--------------------------------------------------------------------------------


LICENSE AND SERVICES AGREEMENT


This License and Services Agreement (“Agreement”) is entered into as of August
30, 2004 (“Effective Date”), by and between Audible, Inc., a Delaware
corporation having offices at 65 Willowbrook Boulevard, Wayne, New Jersey 07470
(“Audible”), and audible.de GmbH, a limited liability company established under
the laws of Germany with its seat in Munich (“Company”).


R E C I T A L S


WHEREAS, Holtzbrinck NetworXs AG, a German corporation headquartered at Munich
(“Holtzbrinck”) and Verlagsgruppe Random House GmbH, a German corporation
headquartered in Munich (“RH Germany”) and Audible have established the Company
as a joint venture, with each entity having an ownership interest in the Company
as set forth in the various agreements and documents establishing the Company;


WHEREAS, Audible has developed and operates a service that allows end user
licensees to access digital audio spoken word programming content (“Content”)
for immediate play and streaming, and/or for storage and time-shifted playback
to an end user’s computer, server or other device or media capable of accessing
such Content (collectively with any changed, expanded or updated versions of
such service offerings implemented by Audible and made available to Company, the
“Audible Service”), with such end user licensees acquiring Content for their own
use and not for redistribution (“End Users”);


WHEREAS, Audible has developed the leading position in the rapidly growing
market for downloading digital audiobooks and spoken content in the United
States through the Audible Service and possesses experience, technology and
relationships that can support the development of the Audible Service offerings
for the German-speaking market; and


WHEREAS, the Company desires to create, develop and expand its business in
various German-speaking countries through the creation, development, promotion
and operation of a German version of the Audible Service aimed at the
German-speaking market, and Audible desires to provide certain technology,
know-how and services to support Company in these efforts consistent with the
terms and conditions of this Agreement. While the parties intend to work
cooperatively to establish and implement the Business (as the term is defined
herein), they understand that Audible shall have the lead role with respect to
the technology-related tasks required to establish, implement and Launch the
Business (as the terms are defined herein), with Company providing its full
support, input and cooperation at all times as requested by Audible and as
otherwise required in accordance with this Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:


ARTICLE 1
THE BUSINESS
 

1.1 General. This Agreement is intended to and shall describe and encompass the
relationship between Audible and Company relating to the Audible Service as well
as any technology, know-how or services provided or referred to herein.



~***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  1  

--------------------------------------------------------------------------------

 

 
1.2 Exclusive Appointment to Operate the Business and Limitations. Subject to
the terms and conditions of this Agreement, Audible hereby grants to Company the
exclusive right and license during the Term (as defined in ARTICLE 7) to conduct
and operate the Business, and Company accepts such grant. Both parties shall use
their commercially reasonable efforts to conduct the Business at all times and
faithfully, honestly and diligently perform their obligations under and in
accordance with this Agreement (the “Appointment”). The terms “Business” and the
“Exclusive Field” each means establishing, providing, operating and promoting a
German language web site that is a German language version of the Audible
Service, to offer and sell licenses to End Users worldwide to download digital
audio books and audio spoken word content primarily in German. The term “Audible
Content” means English-language Content that is sourced from or by Audible. The
parties understand that while the editorial of such web site shall be in the
German language, it may include some English language elements that are
incidental to the Business and editorially appropriate, including by way of
illustration, English-language titles, reviews, customer feedback, and similar
materials. Accordingly, there is no requirement that all elements of the
Business be in German but that it be predominantly in German, and provided that
Company complies with the terms and conditions of this Agreement. 


The means by which the Content may be distributed to End Users may include,
without limitation: (i) distributing via various methods, regardless if such
methods are currently developed and known already or will evolve in the future,
such as (but not limited to) downloads streaming, push- and pull services; (ii)
distributing over various networks such as but not limited to Internet cable
networks, satellite networks, cellular networks, radio networks; (iii)
distributing in the context of various services such as but not limited to www,
e-mail, FTP, P to P Applications; (iv) distributing in various formats such as
but not limited to MP3, MP4, AA, wma; realaudio, egg vorbis, etc.; or (v)
distributing on various devices such as but not limited to PC, Mobile Phones,
PDA, Smartphones; Audio Players and portable Audio Devices, in each case as
authorized by this Agreement. Company agrees that all Audible Content shall be
stored, served and provided only from systems owned or controlled by Audible.
All End User sales (and any other sales that may be authorized by Audible) of
licenses to Audible Content shall be on terms acceptable to Audible.


Notwithstanding anything to the contrary in this Agreement, all rights granted
to Company shall be deemed to be subject to any restrictions and limitations to
which Audible is subject (e.g., from its third party licensors and service
providers). Company agrees to comply with any such restrictions and limitations
which Audible has informed the Company of.


1.2.1 Establishment of the Business. In furtherance of the Appointment and
subject to the terms and conditions of this Agreement, the parties shall jointly
create and establish the web site through which the Business will be conducted.
Company shall have primary responsibility for operating and controlling the
operation of the Business, with Audible providing supporting Services (as the
term is defined in Section 2.2) and certain rights and Audible Content as
further described in this Agreement. The Business will be operated in accordance
with this Agreement, solely in the Exclusive Field (subject to Section 1.2.2
below), and will allow End Users (“Company End Users”) to download digital
spoken word audio content primarily in German (collectively, “Company Content”)
although Audible Content will also be available. Audible agrees to use its
reasonable efforts to provide Company with Audible’s existing documentation
describing Audible’s procedures for managing day-to-day interactions with
customers, solely for use in managing the day-to-day operations of the Business
consistent with Audible’s practices.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  2  

--------------------------------------------------------------------------------

 

 
1.2.2 Incidental Spillover. The preceding notwithstanding, the parties
acknowledge and agree that, due to the nature of the Internet, it may be
possible that, despite Company’s operation of the Business in accordance with
this Agreement, some customers outside of the Exclusive Field may access and
place orders with the Business, and that such incidental “spillover” shall not
be deemed to be a violation of the Appointment or of Company’s obligations under
this Agreement. Likewise, the parties further acknowledge and agree that, due to
the nature of the Internet, it may be possible that customers within the
Exclusive Field may access the web sites of Audible or its partners or licensees
and place orders with such parties, and that such incidental “spillover” shall
not be deemed a violation of Audible’s obligations under this Agreement or
otherwise. It is expressly agreed that neither party will solicit or otherwise
actively encourage such “spillovers” provided that this shall not preclude
Audible or its licensees from promoting the Audible Service through websites in
languages other than German.
 

1.3 Management of the Company-Audible Relationship. To initiate and foster an
effective, collaborative, working relationship between Audible and Company, the
parties will agree upon appropriate procedures and processes to manage their
relationship with respect to the Business, and to administer this Agreement and
the activities undertaken pursuant to this Agreement. To that end, each party
shall designate one qualified person to act as its primary point of contact to
administer this Agreement (the “Relationship Managers”). The specific scope of
authority of the Relationship Managers shall be as mutually agreed by the
parties; however, the parties intend that the Relationship Managers will be the
primary interfaces for managing and coordinating the parties’ day-to-day
interactions. The Relationship Managers will communicate regularly and will meet
regularly (whether in person, by teleconference, or as otherwise agreed)
pursuant to an agreed upon schedule and as circumstances warrant, so that
Audible and Company may be kept fully apprised of matters related to their
relationship (e.g., progress of undertakings, new opportunities, delays, etc.),
and so that the parties may resolve (and if appropriate, escalate to more senior
executives) and mitigate the effect of any problems.


During the period that the Monthly Payments are to be made pursuant to Section
2.3.1, below, the parties will meet every sixty (60) days to review the
Services, including progress by Audible on outstanding tasks and any problems
that may have arisen during the preceding sixty (60) day period. If the parties
agree (with agreement not being withheld unreasonably) that progress of the
Services is proceeding in a reasonably agreeable manner, and that there are no
material outstanding problems in the Services that are not being remediated in a
reasonably acceptable manner (consistent, where applicable, with the parties’
agreement as to any solutions), then the Monthly Payments covering the
applicable sixty (60) day period shall be deemed to be accepted by the parties
and not subject to any contingency or refund right. If the parties do not so
agree, then the parties shall use their respective good faith efforts to agree
upon a remediation plan to resolve any problems (including, if necessary, by
escalating the outstanding issues to their respective senior management for
resolution in accordance with Section 10.1, except that the relevant time period
under Section 10.1 shall be thirty (30) days for purposes of this Section) and
the two (2) Monthly Payments covering the applicable sixty (60) day period at
issue shall be deemed to be subject to such reasonable adjustment pending
resolution of the problems as the parties may mutually agree upon. The parties
shall memorialize their respective agreements under this paragraph in writing.
As used in this Agreement, the term “Launch” means (i) the successful completion
of alpha and beta testing of the web site through which the Business is
conducted in accordance with the Project Plan, and (ii) the Business having at
least 250 German language Content titles available for sale, and enabling End
Users to sign-up for service and to purchase and download content, as described
more fully in the Project Plan in Schedule 2.1.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  3  

--------------------------------------------------------------------------------

 

 
1.4 Compliance With Laws And Good Business Practices. Company shall secure and
maintain in force in its name all required licenses, permits and certificates
relating to the operation of the Business, except for licenses being provided by
Audible for shared services which may be in both companies’ names. Company shall
operate the Business in full compliance with all applicable laws, ordinances and
regulations, including, without limitation, all applicable United States (for
those aspects of the Business hosted or otherwise conducted in the United
States), German, European Union and other laws and regulations relating to
privacy, the use or transfer or disclosure of personal or technical data and
information, workers’ compensation insurance, unemployment insurance and taxes.
All advertising and promotional materials Company uses to promote the Business
must conform to high standards of ethical advertising. Company shall operate the
Business adhering to the highest standards of honesty, integrity, fair dealing
and ethical conduct and shall refrain from any business or advertising practice
that might harm Audible or the goodwill associated with the Business or, in the
case of Company, the Audible Service. Audible shall support the Company
reasonably with its obligations under this Section, utilizing its experience in
developing businesses similar to the Business in other jurisdictions. Each party
shall notify the other party in writing within five (5) days after the
commencement of any action, suit or proceeding, or the issuance of any order,
writ, injunction, award or decree of any court, agency or other governmental
unit, which might adversely affect the other party or its agents or affiliates,
the Business or the Audible Service, or the reputation and goodwill of the other
party, the Business or of the Audible Service.
 

1.5 Reservation by Audible. All sales and distribution of Audible Content shall
be on terms acceptable to Audible. Notwithstanding the preceding or anything to
the contrary in this Agreement, Audible shall have the right at any time to
enter into any contractual relationships or arrangements that may overlap with
or otherwise include the Exclusive Field or the exclusive rights granted to
Company under this Agreement, without restriction, and to continue any such
relationships and arrangements existing as of the Effective Date. However,
Audible agrees that, during the Term (as defined in Section 7.1) the economic
benefits that Audible receives from any such relationships or arrangements shall
be provided to the Business to the extent of any overlap with the Exclusive
Field, except in cases where the Company chooses to opt-out of receiving such
benefits from such relationships or arrangements. By way of illustration, if
Audible enters into a multi-country contractual arrangement with a third party
for distribution of Content including distribution within the Exclusive Field,
the portion of Audible’s economic benefit from such arrangement that is
attributable to the Exclusive Field shall be provided to the Business. By way of
further illustration, if Audible enters into an agreement with a device
manufacturer that contains a revenue sharing component, the portion of Audible’s
economic benefit from such arrangement that is attributable to the Exclusive
Field shall be provided to the Business. However, if and to the extent the
Business chooses to take advantage of any such relationship or arrangement
overlapping with the Exclusive Field, the Business shall be responsible for
payment of any obligations due from Audible pursuant to such relationship or
arrangement that are attributable to the Exclusive Field.


1.6 Music Sites. Notwithstanding anything to the contrary in this Agreement,
Company agrees the Business shall not be or become primarily dedicated to music,
and Company shall not authorize or otherwise permit any commercially branded
internet based digital download/streaming distribution service primarily
dedicated to music to integrate any Content into such service for commercial
sale or other distribution, without the express prior written consent of
Audible.


1.7 Channel Partners. Subject to the terms of this Agreement, Company may
authorize third parties to act, within the Exclusive Field, as the alliance
partners, sub-agents or sub-distributors with respect to the marketing and/or
distribution of Content (each, a “Channel Partner”). Prior to Company’s
approaching or establishing any relationships with Channel Partners, the parties
shall mutually agree upon a technique, procedure and parameters for working with
the Channel Partners.


(a)    Audible’s prior written consent shall be required for any sale or
distribution of any Content that is not solely through a “mirror” site where
Audible, on behalf of the Business, processes the transactions and provides
fulfillment of Content-related orders; Audible’s prior written consent also
shall be required with respect to any implementation or technology issues
related to establishment or operation of any “mirror” site. Mirror sites may
include “white label” or “private label” versions of the web site of the
Business. Audible’s prior written consent shall not be unreasonably withheld or
delayed.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  4  

--------------------------------------------------------------------------------

 

 
(b) Audible’s prior written consent shall be required for any Channel Partners
that are multi-national entities or whose products or services are offered on a
multi-national basis. Notwithstanding the preceding, Audible’s prior written
consent shall not be required to approach such Channel Partners if the
relationship is limited to German language activities within the Exclusive
Field, provided that Company obtains Audible’s prior written consent for
entering into any contracts with such Channel Partners. Where Audible’s consent
is required under this paragraph, such consent shall not be unreasonably
withheld or delayed.


(c) Audible’s prior written consent shall be required for any sharing of any
Confidential Information related to Audible, the Audible Content or other
intellectual property of Audible, or related to the relationship between Audible
and the Business; however, Company may disclose the existence, but not the
terms, of its relationship with Audible without the requirement of prior written
consent.


Company shall be responsible for assuring each Channel Partner’s compliance with
this Agreement and each agreement with Company, and Company shall enforce such
agreements; any breach of any term or requirement of this Agreement by any such
party shall be deemed to be Company’s breach for purposes of this Agreement.
Company shall qualify all people or organizations seeking to become Channel
Partners and shall train any such accept-able Channel Partners as reasonably
necessary to assure an acceptable level of quality and performance. Company
shall regularly evaluate the performance of each Channel Partner for purposes of
determining the level of skill of each such parties’ relationship with End
Users, and the general representation of the Business and the Content afforded
by each Channel Partner. Audible shall have access, upon reasonable prior
notice, to all written contracts of Company pertaining to any activities related
to the marketing, sale or distribution of Content by the Channel Partners.


1.8 Device Deals and Similar Relationships. Company shall not enter into any
contracts or relationships for the manufacture of devices (e.g., hardware
enabled to access, read, store, or play Content) except with the prior written
approval of Audible (which shall not be unreasonably withheld or delayed), and
subject to any terms and restrictions arising out of Audible’s relationships
with device manufacturers and providers (collectively, “Device Manufacturers”).
Prior to Company’s approaching any Device Manufacturers, the parties shall
mutually agree upon a strategy and procedure for approaching, negotiating and
establishing relationships with prospective Device Manufacturers, and on the
roles that Audible and Company will have in any negotiations with such parties.
Audible agrees that it shall seek input from Company prior to entering into a
contract with a Device Manufacturer for the marketing or distribution of such
devices in the Exclusive Field. 


ARTICLE 2
IMPLEMENTATION AND SERVICES
 

2.1 Implementation of the Business. The parties will, subject to the terms and
conditions of this Agreement, implement the Business in accordance with the
agreed-upon project plan attached to this Agreement as Schedule 2.1 (the
“Project Plan”). Each party agrees to undertake and perform its respective
responsibilities and tasks assigned to it in accordance with the Project Plan.
As further described in the Project Plan, the parties intend and agree that
Audible shall have overall responsibility for managing the
technology/infrastructure issues related to establishing, implementing and
Launching the Business, subject to the Company providing its full support, input
and cooperation at all times as reasonably requested by Audible and as otherwise
required in accordance with this Agreement and the Project Plan. The parties
intend that the Project Plan be a “living document” and as such, will be updated
(while remaining consistent with the responsibilities and roles set forth in it
except with the parties’ express mutual agreement in writing) by the parties
throughout the course of implementing the Business, so that it remains current
and responsive to the evolving business considerations related to the successful
Launch and operation of the Business. The parties, through their Relationship
Managers, will agree upon any necessary operational procedures for updating and
modifying the Project Plan. 



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  5  

--------------------------------------------------------------------------------

 

 
2.2 Business Services. Subject to the terms and conditions of this Agreement,
Audible agrees to provide the pre-Launch and post-Launch services in support of
the Business as are allocated to Audible under this Agreement or agreed upon by
the parties (collectively, the “Services”). A description of the Services to be
provided by Audible initially, upon request of the management of the Company,
until and following Launch is set forth in Schedule 2.1 and Schedule 2.2. The
parties understand and acknowledge that the tasks undertaken by Audible depend,
in part, upon the timely and complete performance of Company of its respective
obligations on which Audible’s tasks depend, and agree that Audible shall not
incur liability to the extent that its failure to perform under this Agreement
is caused by the Company’s failure to meet its obligations. 


While Audible is providing Services prior to a Transition (as defined in Section
2.5), Audible only will be responsible for correcting problems in the Audible IP
and systems used to run the Business for which Audible is responsible, when and
to the same extent that Audible makes such corrections in the Audible Service
(i.e., Audible will, as part of the Services, implement for the Business such
updates, bug fixes, patches or other updates to the Software licensed by Audible
to the Business as Audible implements for the Audible Service). Specific
post-Transition activities to be undertaken by Audible shall be as mutually
agreed upon as part of the Transition Plan. For the avoidance of doubt, under
this paragraph while Audible is providing Services prior to a Transition Audible
agrees that to the extent the Company is operating off of the same systems and
architecture that Audible uses in its own business operations, Audible will keep
these systems current with Audible’s own systems. This includes, for example,
correcting problems on the Audible systems used in the Company’s business when
and to the extent that Audible corrects problems in its own systems that may
affect the Company’s systems, or as otherwise provided in Schedule 2.2. This
obligation is subject to the Company’s business not migrating to a third party
service provider for system operation or to another platform, or the Company’s
business introducing additional or different software/hardware/services etc.
that vary from those used by Audible. The parties acknowledge that Audible's
capacity and ability to maintain these systems will influenced by and dependent
upon external factors (e.g., relationships with third party service providers,
third party vendor licensing agreements, support agreements, interoperability
issues, etc.), and agree that if a transition or migration from Audible or its
systems occurs, Audible's obligations, if any, including any post-Transition
obligation undertaken by Audible, will be adjusted appropriately.
 

2.3 Compensation for Services. Compensation to Audible for Services shall
include the amounts set forth in this Section 2.3, and any other
Services-related compensation agreed upon by the parties (collectively, the
“Services Compensation”).
 

2.3.1 Monthly Payment. In consideration of the Company’s right to obtain the
rights and licenses granted to it and the Services during the Initial Term,
Company agrees to pay to Audible the non-recoupable amount of US$30,000 per
month (the “Monthly Payment”), for a period of thirty (30) months or, if
shorter, for such period that the Company is in business. The first Monthly
Payment will be paid to Audible within thirty (30) days following the Effective
Date.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  6  

--------------------------------------------------------------------------------

 

 
2.3.2 Payment of Incremental Expenses. Subject to the terms of this Section
2.3 Company also agrees to pay Audible any Incremental Expenses, which shall be
chargeable pursuant to the terms of this Section 2.3. The term “Incremental
Expenses” means expenses and costs (including fees, costs and expenses arising
out of or related to the Services) that Audible incurs specifically for the
Business, including Transition, to help launch or serve the Business, provided
that such costs are specifically incurred by Audible for, and are clearly
allocable to, the Business and are beyond or in addition to Audible’s normal
business expenses. By way of illustration and not limitation, Incremental
Expenses include: (i) additional license fees Audible incurs to any licensor
specifically in performance of the Services or the Business, (ii) additional
costs Audible incurs for Content, translation of content, or processing of
Content, (iii) additional costs Audible incurs related to customer service
systems or server hosting or bandwidth costs specifically related to the
Business, with such costs calculated in accordance with Schedule 2.3.2, (iv) all
or an appropriate proportion of the cost of any licenses or hardware that
Audible acquires for use by Company (except for certain licenses or hardware
covering Audible’s capacities existing as of the Effective Date, with such costs
calculated in accordance with Schedule 2.3.2). The parties agree that Company
will not be charged for time spent by Audible’s management in connection with
the Business; however, if Audible incurs other Incremental Expenses for its
personnel supporting the Business (e.g., if Company’s needs for the Business are
such that Audible is not reasonably able to use existing personnel and, as a
result, hires additional employees), all or the appropriate proportion of such
costs of additional, non-management personnel shall be Incremental Expenses. In
general, costs and expenses incurred by Audible that are allocable both to the
Business and to Audible’s own or third parties’ business (including costs and
expenses in excess of the thresholds set forth in the preceding sentences) shall
be reimbursed on a pro rata basis. In cases where a clear allocation is not
possible, the parties shall in good faith agree on a mechanism for a fair and
appropriate sharing of such costs and expenses. To assist the Company in budget
planning, Audible has attached in Schedule 2.2 a list of the material
applications and systems it intends to use for the Business. The parties expect
that Audible will not incur more than US$* * * in Incremental Expenses
(excluding costs for translated Content, for which another US$* * * has been
budgeted) through Launch (based on the initial version of the Project Plan), and
Company expressly approves reimbursement of up to US$* * * in one-time
Incremental Expenses (plus up to US$* * * in costs for translated Content, as
budgeted in the Project Plan) actually incurred through Launch. 
 

2.3.3 Reimbursement. If and to the extent that Audible incurs Incremental
Expenses, Company shall reimburse all such amounts within thirty (30) days
following submission of an appropriate invoice, subject to the conditions set
forth in this Section 2.3. Except for the approved reimbursements described in
Section 2.3.2, all Incremental Expenses exceeding US$1,000 in each case,
including but not limited to those that are estimated in the then-current
Project Plan (or otherwise incurred by Audible consistent with this Agreement)
will be reimbursable after prior written approval of the Company, which will not
be unreasonably withheld; however, Audible shall not be obligated to incur any
expenses or costs that are not approved by Company, and Company understands that
its delay or rejection or failure to reimburse any such amounts may have an
adverse impact on the Business and/or the Launch, for which Audible shall not be
liable. Evidence reasonably documenting Incremental Expenses incurred (and
Services provided) will be furnished to Company upon request or as mutually
agreed, and Company will have the right to audit and verify any Incremental
Expenses that Audible charges Company.
 

2.4 Cooperative Marketing Efforts. Company shall develop a plan to market and
promote the Business and the Content to prospective and potential Company End
Users in the Exclusive Field, and shall be responsible for the marketing of the
Business (“Marketing”). Company will not engage during the Term in Marketing any
services or products competitive with the Business or that include digital
spoken word audio distributed online, over the airwaves, or in any manner of
distribution described in Section 1.2.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  7  

--------------------------------------------------------------------------------

 

 
2.5 Transition. The parties will work cooperatively and in good faith to
mutually agree in writing (including, if applicable, by means of a separately
signed amendment to this Agreement or separately signed agreement) upon a
process and plan for transitioning the post-Launch Business from an Audible
Services-environment to a “standalone” environment should the parties agree that
it is in the best interest of the Business to do so, so that Company may operate
the Business and its underlying systems without Audible’s providing any or all
of the Services (“Transition” and the “Transition Plan”). This process and plan
may include, by way of example, establishing and maintaining a remote “hot”
backup site for the Business so that the Business may be transferred from
Audible-controlled servers to Company-controlled servers rapidly if there is a
problem with Audible’s systems or if Company elects to Transition the Services
away from Audible. Notwithstanding anything to the contrary in this Agreement,
no Transition may occur until after the first anniversary of the date on which
Launch occurred has passed.


The parties also will mutually agree in writing upon: (i) the conditions that
may give rise to a Transition and the terms and limitations pursuant to which a
Transition would occur, including ongoing obligations and undertakings of the
parties post-Transition, and (ii) on appropriate limitations, reasonably
acceptable to Audible, on successor service providers for the Business, so that
Audible’s rights in and to Audible’s intellectual property (including Audible
Know-How, as defined in Section 3.3, below) are protected against use by or
disclosure to competitors of Audible. The occurrence of any Transition shall not
affect any payment obligations of Company with respect to the Royalty or any
other amounts that may be chargeable for use of the intellectual property or
assets of Audible or its licensors. Any Incremental Expenses incurred in
connection with a Transition shall be borne by Company. As shall be further
addressed in the Transition Plan, Audible will work with Company to provide
Company with such existing Audible documentation and manuals that are reasonably
necessary for Company to operate the Business post-Transition in substantially
the same manner as it operated the Business prior to Transition.


Notwithstanding anything to the contrary in this Agreement or in any Transition
Plan, Audible shall have no obligation or liability following Transition for any
problems or matters that arise out of or result from: (i) any breach of this
Agreement by Company or anyone acting on its behalf, (ii) the modification or
commingling of any Audible IP (as defined in Section 3.3) or any other
materials, information, technology or systems provided by Audible (or that
Audible supported) with any products or other materials not supplied or
authorized by Audible, (iii) the abuse or misuse of any Audible IP (as defined
in Section 3.3) or any other materials, information, technology or systems
provided (or supported) by Audible, or their use in an otherwise unauthorized,
unlawful or inappropriate manner. Audible’s post-Transition obligations shall
not extend beyond providing such continuing support and updates, if any, as are
agreed upon in the Transition Plan regarding the unmodified materials,
information, technology and systems provided by Audible. However, to the extent
that Audible has an obligation to correct a problem arising prior to the
occurrence of a Transition, Audible will work with the Company in good faith to
correct the problem, including during or after Transition if necessary.


2.6 Independent Operation. Audible has provided in Schedules 2.1 and 2.2 a
description of the material systems, software, infrastructure and other
technology components (based on the initial design for the Business as of the
Effective Date), that are necessary for Company to have in place if the Business
is Transitioned from an Audible Services environment, so that Company may
operate the Business in substantially the same manner as was designed to be
operated while Audible was providing the Services (the “Necessary
Technologies”). The parties will mutually agree upon a process for updating
Schedules 2.1 and 2.2 so that the description of Necessary Technologies remains
reasonably current as the design and functionality of Business evolves until and
after Launch. As part of the Transition process, software owned by Audible and
then-used in the Business will be licensed to the Company at no additional cost
for use in the Business following a Transition. The use and licensing of such
elements shall be addressed as part of the Transition process, including the
specific terms governing use of such elements that are owned or provided by
Audible. Audible will work with Company as part of any Transition to make
available Audible’s existing standard documentation that is necessary for
Company to operate the software and systems being transitioned to Company for
operation independent of Audible.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  8  

--------------------------------------------------------------------------------

 

 
2.7 Training and Technical Assistance. Audible shall make available to Company
adequate training for Company’s staff in order to enable Company to launch and
maintain the Business in the Exclusive Field in the manner contemplated by the
Project Plan and Company’s staffing. Audible shall further provide technical
assistance in connection with the Launch and the maintenance of the Business, in
the manner contemplated by this Agreement, the Project Plan and, as applicable,
the Transition Plan.


ARTICLE 3
TRADEMARKS AND OTHER INTELLECTUAL PROPERTY
 

3.1 License to Audible Trademarks. Subject to the terms and conditions of this
Agreement, and in consideration for the fees paid by Company to Audible
hereunder: (i) Audible grants to Company a license to use the Audible brand and
trademarks identified in Schedule 3.1 (as Schedule 3.1 may be modified and/or
augmented by Audible in writing from time to time) and goodwill connected
therewith (the “Marks”), during the Term, solely for the operation of the
Business consistent with this Agreement; and (ii) Audible agrees that Company’s
rights to use the Marks shall be exclusive within the Exclusive Field (except
for any rights Audible must retain to exercise its rights, or to perform its
obligations under this Agreement), and to avoid doubt, the parties expressly
agree that Company’ exclusive rights shall be limited to the Exclusive Field. No
other use of the Marks shall be permitted without Audible’s prior written
approval in each case. Subject to the terms and conditions of this ARTICLE 3,
the license granted hereunder shall specifically include the right to use the
Marks in combination with Company’s own trademarks, service marks, trade names
and trade dress in connection with the operation of the Business consistent with
this Agreement. Notwithstanding the foregoing, Company understands that Audible
will not delete from Schedule 3.1 any of the “Core Marks” identified in Schedule
3.1 unless Audible does so due to: (1) a requirement of law or governmental
authority, (2) to avoid liability to a third party, (3) because of Company’
failure to cure a breach of this ARTICLE 3, or (4) because Audible has elected
to generally restrict or cease use of the Mark in connection with the Audible
Service (although, in the case of (4), Audible will work with Company to give
Company a reasonable period of time to transition away from using the applicable
Core Marks). If Audible elects to allow a registration for a Mark to lapse,
other than for one of the reasons stated in (1) - (3) of the previous sentence,
Audible agrees to provide Company with the opportunity to continue using the
Mark during the Term, provided Company continues to comply with this Agreement
and pays any amounts required to continue Audible’s registration of the Mark in
the applicable jurisdiction.
 

3.2 Ownership Of The Marks.


3.2.1 General. Company acknowledges and agrees that: (i) Audible is the sole and
exclusive owner of all right, title and interest in and to the Marks, including
without limitation for use in connection with the Audible Service; and (ii)
Company recognizes the value of the goodwill associated with the Marks in
connection with such products and acknowledges that the Marks and all rights
therein, the goodwill pertaining thereto and any registrations therefor
worldwide belong exclusively to Audible, and all use of the Marks under this
Agreement shall inure to the benefit of Audible. Subject to the foregoing,
Audible acknowledges and agrees that Company shall be deemed the sole and
exclusive owner of all right, title and interest in and to the trademarks owned
by Company that do not incorporate the Marks or any other branding or trademarks
of Audible (the “Company Marks”). Use of the Company Marks shall inure to the
benefit of Company. Notwithstanding the foregoing, all trademarks and brands
owned by third parties shall remain the sole and exclusive property of such
parties.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  9  

--------------------------------------------------------------------------------

 

 
3.2.2 Non-Contravention. Company agrees that during the Term, and at all times
thereafter, it will not, directly or indirectly, challenge or attack the title
or any rights of Audible in and to the Marks or any applications for
registration or registrations of such Marks or assist others in doing so in any
way. Further, Company agrees and acknowledges that it shall use the Marks in
accordance with the terms set forth in this Agreement and shall not take any
action to diminish, dilute or tarnish the value and/or quality of the Marks
including, without limitation, any act that may infringe and/or lead to the
infringement of the Marks and/or any intellectual property rights affiliated
with the Marks.
 

3.2.3 Marketing Strategy; Quality Controls. 


(a) Company may incorporate the “look and feel” of the Audible Service (e.g.,
coloring, placement of branding and navigation elements, links, etc.) into the
Business, and Company shall have the overall responsibility and right to control
its own local advertising strategy related to promotion of the Business, subject
to the terms of Section 3.2 with respect to the use of the Audible Marks. (For
purposes of this Section 3.2, the term “Marks” shall be deemed to include the
“look and feel” of the Audible Service.) Company agrees that it shall not
advertise the Business in any manner that would reasonably be expected to cause
confusion between the Business and the Audible Service or which would dilute or
diminish the value of the Marks. By way of illustration and not limitation,
unless otherwise agreed in writing by Audible Company shall limit all of its
advertising and marketing copy to the German language (which shall not prevent
Company from using isolated English language idioms, words or expressions in its
advertising), and shall clearly distinguish Company and the Business (as the
provider of German-language digital audio books and spoken word audio content)
from the Audible Service (as the provider of English and all other language
digital audio books and spoken word audio content).


(b) Company acknowledges the importance to Audible of its goodwill and
reputation with consumers of maintaining high, uniform standards of quality in
the products sold and services provided under the Marks. Company agrees to use
the Marks only in the form, fonts and styles and with such appropriate
proprietary notices and legends as prescribed from time to time by Audible.
Company’s use of the Marks will meet or exceed Audible’s quality standards and
use guidelines as expressed by Audible to Company from time to time and be
consistent with (and be subject any restrictions on use necessary to comply
with) applicable law. Audible shall have the right to exercise quality control
over the use of its Marks to the degree that Audible reasonably deems necessary
to maintain the validity and enforceability of such Marks (and the Audible brand
generally) and to protect the goodwill associated therewith. If Audible, in its
reasonable opinion, finds that Company’s use of the Marks materially threatens
the goodwill, value or validity of the Marks and/or that Company is not
complying with its obligations under this Section, Audible may require that
Company take immediate steps to rectify the problem. At Audible’s discretion,
Audible also may escalate the problem through the parties’ respective senior
managers and/or require that Company immediately stop using such Mark(s) pending
resolution of the problem (e.g., if necessary to protect Audible’s rights or to
avoid liability). Company agrees to work with Audible reasonably and in good
faith to respond to Audible’s concerns under this Section in a timely and
expeditious manner.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  10  

--------------------------------------------------------------------------------

 

 
3.3 Ownership of Intellectual Property Generally. Except as expressly agreed in
writing otherwise, Audible and Company (or their respective licensors and
suppliers, as applicable) each shall be deemed to be the sole and exclusive
owner of any pre-existing or independently created proprietary technologies,
tools, content and other intellectual property that they each may provide or
use, or license to each other, in the course of this Agreement or in connection
with the Business, and all derivatives, enhancements and improvements thereto,
including all copyrights and other intellectual property rights inherent therein
or appurtenant thereto and also including, as far as Audible is concerned, the
Marks and the Audible Know-How (as defined below) (the “Audible IP” and the
“Company IP”, respectively). By way of example and not limitation, each party’s
respective intellectual property includes its pre-existing or independently
developed content, software, systems, products, tools, utilities, processes,
technologies, methods of doing business, and Confidential Information (as the
term is defined in Section 8.2). For purposes of clarity, the Audible IP also
includes any Audible Know-How that may be provided, disclosed or used by Audible
in the course of this Agreement or in connection with the Business. The term
"Audible Know-How" means the trade secrets, Confidential Information, methods,
unpatented inventions, technical data, formulations, proprietary production
process know-how and show-how, technology and technical information which are
owned and/or developed, in whole or in part, by Audible as of the Effective
Date, and any derivatives thereof.


3.3.1 Audible Know-How License. To the extent that Audible provides or discloses
any Audible Know-How under this Agreement to Company, and to the extent
necessary for Company to develop and operate the Business and for such purpose
Audible grants to Company, subject to the terms and conditions of this
Agreement, a non-transferable license during the Term to use such Audible
Know-How solely to conduct the Business. Subject to the terms and conditions of
this Agreement, Audible agrees that Company’s rights to use the Audible Know-How
under this Section shall be exclusive as to the market defined by the Exclusive
Field (except for any rights Audible must retain to exercise its rights, or to
perform its obligations under this Agreement).
 

3.3.2 Other Audible Materials. Subject to the terms and conditions of this
Agreement, Audible grants to Company, under Audible’s applicable intellectual
property rights, a non-transferable license during the Term to use the Other
Audible Material solely to conduct the Business. Unless otherwise agreed by
Audible, the Other Audible Materials may only be used by Company in their
intended manner and for the purpose for which they are provided. Company
understands that its rights to use the Other Audible Materials and the manner in
which the Other Audible Materials may be used shall be subject to any
limitations on Audible’s rights and any other limitations to which Audible is
subject. The term “Other Audible Materials” means intellectual property and
proprietary materials of Audible that Audible provides to Company for use in the
Business, that are not the subject of another license granted to Company
pursuant to this Agreement or of another agreement between Audible and Company.


3.3.3  Additional Updated Technologies. Audible agrees during the Term to
provide or make available to the Business, to the extent that Audible has the
rights to do so, the future developed and implemented technologies and
intellectual property that are used to operate the Audible Service, for use by
the Business in substantially the same manner as such materials are used in the
Audible Service. The parties shall mutually agree upon a process for including
in the Business new technologies that are implemented for the Audible Service
without additional costs other than those related to or arising out of the
Business.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  11  

--------------------------------------------------------------------------------

 

 
3.4 Audible Content. Audible agrees to make available to Company for the
Business all Audible Content for which Audible has the necessary worldwide
rights, that are licensed or otherwise controlled by Audible and that Company
may request, and Company shall pay Audible’s cost for such Content. Company
agrees that it only shall license, use and distribute such Content subject to
terms and procedures that are at least as protective of Audible’s (and its
licensors’) rights as those that Company uses to protect its own (and its
licensors’) rights in and to Company Content similarly used and distributed.
Company understands that its rights to use any such Content and the manner in
which such Content may be used also shall be subject to any limitations to which
Audible is subject. Notwithstanding anything to the contrary in this Agreement,
Audible shall have the right to withdraw and cease making available any
particular Content, in Audible’s business discretion, and Company shall comply
with any notice or requirement from Audible in that regard. All End User
licenses to any Content of Audible shall be subject to such agreements, terms
and conditions as are established or required by Audible from time to time, and
in establishing such agreements, terms and conditions Audible will take into
account that the laws applicable to End Users domiciled in territories in the
Exclusive Field may require adjustments and adaptations.


3.5 Company Content. Company agrees to make available Company’s content for
licensing, use and distribution by Audible in connection with the Audible
Service, to the extent that Company has the right to grant such rights to the
content. If and to the extent Audible elects to license any such content from
Company, Audible agrees to pay Company * * * derived from Audible’s licensing
and distribution of the content in connection with the Audible Service. The
parties shall mutually agree upon a payment schedule for any such royalty
payments, but such payments shall be made on a quarterly basis.


3.6 Rights Reserved. All rights not expressly granted by the parties are
reserved.
 

3.7 Moral Rights and Similar Rights. With respect to any assignments of rights
to Audible under this Agreement, such assignment also shall be deemed to include
the following. Company either assigns to Audible, or waives and agrees never to
assert against Audible or any third party, any “moral rights”, “droit moral” or
similar rights that Company may have or obtain in any of the assigned materials
or in any intellectual property or other property of Audible. Company agrees to
obtain assignments or waivers consistent with the foregoing from any third party
or affiliated entity that may have any such rights in any such materials, for
purposes of confirming and securing Audible’s rights.

 
ARTICLE 4
FINANCIAL TERMS
 

4.1 Audible’s Non-Services Related Compensation. As partial consideration for
the licenses and rights granted to Company, Audible shall be compensated in
accordance with this Section 4.1 in addition to the Monthly Payment. 
 

(a) Company agrees to pay to Audible a Revenue-based royalty in accordance with
this Section 4.1 (the “Royalty”). The Royalty is subject to the Core Business
being on a positive EBITA basis, taking the Royalties and the cost of free
hardware provided to End Users as expenses into consideration. The payable
percentages of the Royalty depend upon the Margin, as follows:



  q If the Margin is between * * *% and * * *%, the Royalty to be paid to
Audible will be * * *% of Revenue, with a cap of € * * * for the contract year;

  q If the Margin is above * * *% and below * * *%, the Royalty to be paid to
Audible will be * * *% of Revenue, with a cap of € * * * for the contract year;




***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  12  

--------------------------------------------------------------------------------

 

 

  q If the Margin is above * * *% and below * * *%, the Royalty to be paid to
Audible will be * * *% of Revenue, with a cap of € * * * for the contract year;
and

  q If Margin is above * * *%, the Royalty to be paid to Audible will be * * *%
of Revenue, with a cap of € * * *for the contract year.



Each Royalty payment shall be accompanied by a statement documenting and
verifying the calculation of the Royalty, the amount due, and such other
information as the parties may agree upon. The terms: (i) “Core Business” means
the licensing and distribution of digital spoken word content and any other
business activities of the Business that use or are based in whole or in part on
Audible IP, as it may now or in the future exist, excluding revenues from the
sales of devices, (ii) “Margin” means EBITA/Revenue, in each case for the Core
Business according to the annual accounts of the Company and calculated in
accordance with IAS, and (iii) “Revenue” means the net sales generated out of
the Core Business. As used above, the term “distribution” includes, without
limitation: (a) distributing via various methods i.e., downloads streaming,
push- and pull services, regardless of whether such methods are currently
developed and known already or will evolve in the future; (b) distributing over
various networks such as but not limited to Internet capable networks, satellite
networks, cellular networks, radio networks; (c) distributing in the context of
various services such as but not limited to www, e-mail, FTP, P to P
Applications; (d) distributing in various formats such as but not limited to
MP3, MP4, wma, realaudio, egg vorbis, etc.; (e) distributing on various devices
such as but not limited to PC, Mobile Phones, PDA, Smartphones; Audio Players
and portable Audio Devices, in each case either alone or in a joint venture; and
(f) other forms of distribution now existing or in the future developed.
 

(b) The Royalty covers the post-Launch period licenses granted to Company,
updates of the Audible software, as well as the use of third party software
licenses as they exist as of the Effective Date (e.g., Broadvision) to the
extent Audible has the right to grant such use rights to use third party
software, and for use of hardware existing as of the Effective Date (e.g.,
server capacity). The Royalty is not intended for Incremental Expenses or the
Services. For the avoidance of doubt, if Audible does not have sufficient usage
capacity under an existing software license to accommodate the Business, the
cost of any Incremental Expenses incurred by Audible to expand or obtain
additional licenses to cover such additional capacity will be borne by Company
as described in Section 2.3.


4.2 Payment of Royalty. The basis for the calculation of the Royalty shall be
the immediately preceding fiscal year of the Business. The Royalty shall be due
once per fiscal year and shall be paid (if and to the extent the applicable
conditions for payment of the Royalty have been met for the applicable fiscal
year) two (2) weeks after the financial statements for the Business for such
preceding fiscal year have been audited, approved and adopted. The first fiscal
year of the Business for this purpose shall be a “stub” year, starting on the
date the Business commences its operations and ending on December 31, 2004.


4.3 Company Remedies. Any monetary remedies of the Company related to Audible’s
non-performance of Services shall be as mutually agreed.


4.4 Tax. The parties will cooperate with each other to provide such information
as is necessary to comply with their respective tax obligations resulting from
this Agreement.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  13  

--------------------------------------------------------------------------------

 

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
 

5.1 Warranties by Audible. Audible hereby represents and warrants to Company
that: 


(a) Organization; Power. Audible is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Audible
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder.


(b) Authority; Enforceability. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of Audible. This Agreement
constitutes the legal, valid and binding agreement of Audible, enforceable
against Audible in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).


(c) Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall not (i) conflict with
or result in any violation of any provision of the organizational documents of
Audible, as amended to date; (ii) conflict with, result in any violation or
breach of, constitute a default under, give rise to any right of termination or
acceleration (with or without notice or the lapse of time or both) pursuant to,
or result in being declared void or voidable, any term or provision of any note,
bond, mortgage, indenture, lease, license, contract or other instrument to which
Audible is a party or by which any of its properties or assets are or may be
bound; or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Audible.
 

(d) Non-Infringement. The elements of Audible IP identified in Schedule
5.1(d) (the “Owned Audible IP”) are owned by Audible, and Audible has received
no written claim that the Owned Audible IP infringes upon any other party’s
intellectual property rights or any other proprietary rights, except for any
claims that may be described in Schedule 5.1(d).


(e) Ownership; Right to Use. Subject to Section 5.1(d) and Schedule 5.1(d),
Audible has full and valid title to the Audible IP or a valid right to use the
Audible IP.


5.2 Warranties by Company. Company hereby represents and warrants to Audible
that: 


(a) Organization; Power. Company is a limited liability company established
under the laws of Germany with its seat in Munich, duly organized, validly
existing and in good standing under the laws of Germany. Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.


(b) Authority; Enforceability. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of Company. This Agreement
constitutes the legal, valid and binding agreement of Company, enforceable
against Company in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).


(c) Noncontravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall not (i) conflict with
or result in any violation of any provision of the organizational documents of
Company, as amended to date; (ii) conflict with, result in any violation or
breach of, constitute a default under, give rise to any right of termination or
acceleration (with or without notice or the lapse of time or both) pursuant to,
or result in being declared void or voidable, any term or provision of any note,
bond, mortgage, indenture, lease, license, contract or other instrument to which
Company is a party or by which any of its properties or assets are or may be
bound; or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Company.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  14  

--------------------------------------------------------------------------------

 

 
(d) Non-Infringement. To the Company’s knowledge, the Company IP does not
infringe on any other party’s intellectual property rights or any other
proprietary rights.
 

(e) Ownership; Right to Use. Subject to Section 5.1(d) and Schedule 5.1(d),
Company has full and valid title to the Company IP or a valid right to use the
Company IP.
 

5.3 Disclaimer of Other Warranties. THE EXPRESS WARRANTIES MADE IN THIS
AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS, WHETHER EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO ANY IMPLIED OR OTHER
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT. ALL OTHER WARRANTIES ARE DISCLAIMED. 


ARTICLE 6
BOOKS, RECORDS, REPORTING AND AUDITS


6.1 Books and Records; Financial Statements. During the Term and until the later
of five (5) years following termination or expiration of this Agreement or until
all pending matters related to this Agreement and the Business are closed, the
parties will maintain complete and accurate books and records related to this
Agreement and the Business, consistently applied and in accordance with
International Accounting Standards and local accounting requirements. These
books and records will be reasonably sufficient to enable each party to audit
the other party’s undertakings with respect to this Agreement and the Business
and to verify compliance with this Agreement and applicable laws. The Business’s
financial statements (and, as the case may be, the financial statements of the
legal entity operating the Business) shall be audited by a reputed, agreed upon
audit firm (such as KPMG, Ernst & Young, PWC, and the like), and then approved
and adopted by the Business (or, as the case may be, by the relevant corporate
bodies of the legal entity operating it). The financial statements of the
Business (or, as the case may be, of the legal entity operating it) shall be
made in accordance with IAS.
 

6.2 Financial Audits. During the Term and for a period of one (1) years
following termination of this Agreement, each party (and its designated
auditors) shall have the right to audit fully the relevant accounting and other
financial books and records of the other party, to the extent such are related
to the Business, to verify amounts charged, paid or payable under this Agreement
and otherwise verify conformance with the financial terms of this Agreement and
compliance with applicable accounting requirements. Such audit shall be
conducted at the normal place where such books and records are stored, during
normal business hours. Each party shall provide the other party and its
representatives such information and assistance as may be reasonably requested
in order to perform such audits; provided, however, that the parties shall
endeavor to arrange such assistance in such a way that it does not interfere
unreasonably with the conduct of the audited party’s business. Each party may
conduct such audits up to once per rolling 6-month period, and each audit shall
be upon reasonable prior written notice to the audited party. If any audit under
this Section reveals any undisputed lack of compliance or other discrepancy with
any requirement of this Agreement (including any underpayment or overpayment to
the other party) the audited party or the party having received an overpayment,
as the case may be, shall come into compliance promptly, at its expense, with
underpayments and overpayments earning interest at the rate of one percent (1%)
per month or, if less, the maximum rate allowed at law. Further, in the event
such inspection or audit is made necessary by a party’s failure to furnish
reports, supporting records or other information in accordance with this
Agreement, or to furnish such reports and information on a timely basis, or if
an undisputed underpayment or overpayment exceeds five percent (5%) of amounts
otherwise paid or owing, then the audited party or the party having received an
overpayment, as the case may be, also shall reimburse the other party for the
reasonable expenses associated with such audit, including, without limitation,
the charges of any independent accountants and the travel expenses, room and
board and compensation of the auditing party’s employees engaged in the audit.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  15  

--------------------------------------------------------------------------------

 

 
6.3 Third Party Auditors. Use of a third party auditor under this Section shall
be subject to such third party’s execution of a confidentiality agreement
reasonably acceptable to the audited party (with agreement not being withheld
unreasonably) to protect the confidentiality of the audited information.


6.4 Audit Follow-Up. Following an audit or examination under this Section, the
auditing party may request an exit conference with the other party to obtain
factual concurrence with issues identified in the audit. If and to the extent
there is good faith disagreement that is not rectified in the normal course,
such disagreement shall be escalated for resolution in accordance with ARTICLE
10. The parties also, upon request, will meet to review each audit report to
agree mutually upon the appropriate manner, if any, in which to respond to
suggested changes suggested by the audit report. The parties agree to develop
operating procedures for the sharing of audit findings and reports related to
the operating practices and procedures of the parties under this Agreement.




ARTICLE 7
TERM AND TERMINATION
 

7.1 Term. The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and, unless terminated sooner in accordance with this
Agreement, shall continue for a period of thirty (30) months. This Agreement
thereafter may be renewed by the Company in its sole discretion for successive
five (5) year periods if a majority of the non-Audible members of the Board of
Directors of the Company agree to renew this Agreement and provide notice of
renewal to Audible prior to the expiration of the Initial Term or the
then-current renewal period (which together with the Initial Term, collectively
constitutes the “Term”).
 

7.2 Termination By Parties For Cause. 


(a) Subject to the completion of the process set forth in Section 7.2(b) in
accordance with the applicable timeframes, this Agreement will terminate
immediately upon delivery of written notice of termination to the respective
other party, if such party has not complied with the relevant obligation within
thirty (30) days after a written request to comply is delivered to it, if:
 

(i) A party: (1) makes any material misrepresentation or omission in the course
of the other party’s determining whether to enter into or remain in this
Agreement, or (2) materially breaches any representation, warranty or
certification set forth in this Agreement; 


(ii) A party makes any unauthorized use of the Marks (in the case of Company) or
any unauthorized use or disclosure of the Business or other Confidential
Information; or per this Agreement Company materially or repeatedly breaches its
obligations under Sections 3.1 or 3.2 or there is any unauthorized use or
disclosure of Confidential Information of Audible or Company that is material
but not reasonably capable of cure; or



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  16  

--------------------------------------------------------------------------------

 

 
(iii) A party makes an unauthorized transfer of any interest in this Agreement
or (in the case of Company) the Business.


In addition, this Agreement will terminate immediately upon a party’s delivery
of written notice to the other party if such other party fails to make payments
of any more than insignificant amounts due to the other party, or otherwise
fails to comply with any other material provision of this Agreement or any other
material agreement between Company and Audible or any applicable material law or
material mandatory standard or material operating procedure, and, in each case,
does not correct the failure within thirty (30) days after written notice of the
failure to comply is delivered to the other party.
 

(b) Prior to exercising any of the preceding termination rights, the parties
agree to use their good faith efforts to resolve the problem through direct
negotiations and escalation in accordance with Section 10.1, without the
requirement of entering into arbitration unless mutually agreed; however, in
such event, the timeframe for internal escalation shall be thirty (30) days or
such other period that the parties may mutually agree upon. 
 

7.3 Rights and Obligations of the Parties Upon Termination.
 

7.3.1 Payment of Amounts Owed. Within ten (10) days after this Agreement
terminates, each party shall pay the other party all amounts that the first
party then owes the other party. 
 

7.4 Marks. Company agrees that after this Agreement terminates or expires,
Company shall:


(a) not directly or indirectly at any time or in any manner (except where
mandatory under applicable law) identify Company’s or any business as Audible’s
current or former licensee or as otherwise associated or formerly associated
with Audible, use any of the Marks or any colorable imitation of a Mark in any
manner or for any purpose, or use for any purpose any trade name, trademark,
service mark or other commercial symbol that suggests or indicates a connection
or association with Audible;


(b) remove all of the Marks from any and all facilities, marketing copy and
other materials Company has used and which are not solely for internal use of
the Business and therefore not accessible to third parties, and return to
Audible (or, at Audible’s option, destroy) all unused invoices, purchase orders,
advertising and marketing materials, forms and other materials containing any
Mark or otherwise identifying or relating to Audible or any of its intellectual
property;


(c) take any action that may be required to cancel all fictitious or assumed
name or equivalent registrations relating to Company’s use of any Mark;


(d) if applicable, notify all appropriate parties of the termination or
expiration of Company’s right to use all domain names and web sites using the
Marks and authorize the transfer to Audible or Audible’s designee of all rights
to such domain names and web sites. Audible has the absolute right and interest
in and to all such domain names and web sites and Company hereby authorizes
Audible to direct all appropriate parties to transfer such domain names and web
sites to Audible or Audible’s designee if this Agreement is terminated for any
reason whatsoever. All parties may accept this Agreement as conclusive evidence
of Audible’s right to such domain names and web sites and this Agreement will
constitute the authority from Company for all parties to transfer all such
domain names and web sites to Audible or Audible’s designee. For the avoidance
of doubt, if Company decides to channel the Business through a domain name not
containing the Marks or any Audible trademarks or branding, or through a web
site on which the use of the Marks and all of Audible’s trademarks and branding
can be discontinued, Company shall remain the owner of, and shall be entitled to
continue to use, such domain name and web site, and its obligations shall be not
to use the Marks or any other Audible trademarks or branding in such domain name
and on such web site. Notwithstanding the foregoing, provided that Audible has
not terminated this Agreement due to a breach by Company of this Agreement for
cause, as provided above, the parties will discuss in good faith a plan for
winding down use of the Audible Marks during the two (2) months following
termination of this Agreement.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  17  

--------------------------------------------------------------------------------

 

 
7.5 Return of Confidential Material. Each party agrees that, after this
Agreement terminates or expires, it will immediately cease using in any business
or otherwise the Confidential Information disclosed to it under this Agreement
and return to the other party all copies of the Confidential Information
(including the customer and approved supplier lists Company used in the
operation of the Business) and any other materials that might contain any
Confidential Information or trade secrets of the other party except to the
extent that a party reasonably requires Confidential Information of the other
party to exercise its continuing rights. Any such information retained by a
party shall continue to be subject to the terms and conditions of this
Agreement.


7.6 Option to Assume the Business. If either party terminates this Agreement for
cause, or if the Agreement expires after the expiry of the initial term or an
extension period, if any, the parties agree to discuss in good faith, as part of
the termination process, whether the Business would be continued by Audible
post-termination, and how to accomplish Audible’s continuing the Business if
Audible desires to do so.


ARTICLE 8
CONFIDENTIALITY
 

8.1 General. The parties each hereby acknowledge that as a result of the
relationship established by this Agreement, each of them may have access to or
may become aware of Confidential Information of the other party, and that such
Confidential Information is a valuable and unique asset of such party. Audible
and Company each hereby agrees to protect the confidentiality of all
Confidential Information with at least the same degree of care with which it
treats its own confidential information of similar importance (but in no event
using less than commercially reasonable efforts). Each party agrees not to
disclose any portion of the other party’s Confidential Information to third
parties without the prior written consent of the other party, except as
reasonably necessary to perform its obligations under this Agreement and as
expressly authorized in this Agreement or required by applicable law. 
 

8.2 Confidential Information Defined. As used above, “Confidential Information”
means non-public information of a party, including confidential information
regarding a party’s products, systems, and services, including their design,
structure, or construction, as well as marketing, engineering and other plans,
financial statements and projections, customer and supplier information,
research, designs, compilations, methods, techniques, processes, procedures, and
know-how, whether in tangible or intangible form, and whether or not stored,
compiled or memorialized physically, electronically, graphically,
photographically, or in writing. Confidential Information shall not include
information that (i) is, as of the time of its disclosure of thereafter becomes
part of the public domain through no fault of the receiving party; (ii) can be
demonstrated by credible evidence: (x) as rightfully known to the receiving
party prior to the time of its disclosure, or (y) to have been independently
developed by the receiving party; (iii) is subsequently learned from a third
party not under a confidentiality obligation to the disclosing party; or (iv) is
required to be disclosed pursuant to a duly authorized subpoena, court order or
government authority, provided that the receiving party has provided prompt
written notice and assistance to the disclosing party prior to such disclosure,
so that the disclosing party may seek a protective order or other appropriate
remedy to protect against disclosure. In the event of a dispute, the party
seeking to prove that information is not Confidential Information shall bear the
burden of proof. 



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  18  

--------------------------------------------------------------------------------

 

 
ARTICLE 9
INDEMNIFICATION 
 

9.1 Indemnification by Audible. Audible agrees to indemnify, defend and hold
Company and its affiliates, members, directors, officers, shareholders,
employees, representatives, agents, attorneys, successors and assigns
(collectively, the "Indemnified Parties") harmless from and against any and all
third party claims, liabilities, obligations, judgments, causes of actions,
costs and expenses (including reasonable attorneys' fees) arising out of or
related to: (i) the Audible IP, as provided by Audible, infringing upon any
intellectual property rights of any third party, (ii) the breach of this
Agreement, by Audible or anyone acting on its behalf, and (iii) Company’s
compliance with specific instructions or requirements of Audible in connection
with operating the Business. In addition, if in Audible’s reasonable opinion a
claim that any of the Audible IP infringes upon the intellectual property rights
of a third party is likely to be founded, Audible may, at its sole option and
expense (subject to its agreements with its vendors and suppliers): (i) procure
the right to continue using the affected item(s), (ii) replace or modify the
infringing item(s) so that it becomes non-infringing, or (iii) if neither option
(i) nor option (ii) is reasonably available or in Audible’s judgment reasonably
feasible, terminate this Agreement with respect to the infringing items (without
affecting Audible’s indemnification obligation, as described above). In no event
will Audible’s obligations or liabilities under this Section extend to any
matter for which Company is providing an indemnity, or to any Audible IP that
has been modified by Company for use in the Business without the specific
consent of Audible, and Audible also shall have no obligations or liabilities to
the extent arising from or related to Company: (w) using or combining or
co-mingling any Audible IP (or any part thereof) with non-Audible materials or
information, (x) using Audible IP following notice from Audible to cease use as
a result of an actual or alleged infringement, (y) using the Audible IP in an
unauthorized, unlawful or inappropriate manner, or (z) with respect to any claim
or liability in which Company or any of its Indemnified Parties has a pecuniary
or other material interest.


9.2 Indemnification by Company. Company agrees to indemnify, defend and hold
Audible and its Indemnified Parties harmless from and against any and all third
party claims, liabilities, obligations, judgments, causes of actions, costs and
expenses (including reasonable attorneys' fees) arising out of or related to:
(i) the Company IP infringing upon any intellectual property rights of any third
party, (ii) the conduct or operation of the Business, or the breach of this
Agreement, by Company or anyone acting on its behalf, and (iii) Audible’s
compliance with specific instructions or requirements of Company in performing
any Services or in connection with operating the Business. In addition, if in
Company’s reasonable opinion a claim that any of the Company IP infringes upon
the intellectual property rights of a third party is likely to be founded,
Company may, at its sole option and expense (subject to its agreements with its
vendors and suppliers): (i) procure the right to continue using the affected
item(s), (ii) replace or modify the infringing item(s) so that it becomes
non-infringing, or (iii) if neither option (i) nor option (ii) is reasonably
available or in Company’s judgment reasonably feasible, terminate this Agreement
with respect to the infringing items (without affecting Company’s
indemnification obligation, as described above). In no event will Company’s
obligations or liabilities under this Section extend to any matter for which
Audible is providing an indemnity, or to any Company IP that has been modified
by Audible for use in the Audible Service without the specific consent of
Company, and Company also shall have no obligations or liabilities to the extent
arising from or related to Audible, in connection with the Audible Service or
its activities not related to the Business: (w) using or co-mingling any Company
IP (or any part thereof) with non-Company materials or information, (x) using
Company IP following notice from Company to cease use as a result of an actual
or alleged infringement, (y) using the Company IP in an unauthorized, unlawful
or inappropriate manner, or (z) with respect to any claim or liability in which
Audible or any of its Indemnified Parties has a pecuniary or other material
interest.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  19  

--------------------------------------------------------------------------------

 

 
9.3 General Indemnity. Each party also shall indemnify, defend and hold the
other party and its respective Indemnified Parties harmless from and against any
and all third party claims, liabilities, obligations, judgments, causes of
actions, costs and expenses (including reasonable attorneys' fees) arising out
of or related to personal injury, including death, and tangible property damage
caused by the negligent or intentional acts of a party or its employees, agents
and/or subcontractors. Nothing contained in this Section, however, shall bar a
claim for contributory negligence.


9.4 Indemnification Procedures. The indemnifying party’s obligations are
conditioned upon the indemnified party: (i) giving the indemnifying party prompt
written notice of any claim, action, suit or proceeding for which the
indemnified party is seeking indemnity; (ii) granting control of the defense and
settlement to the indemnifying party; and (iii) reasonably cooperating with the
indemnifying party at the indemnifying party’s expense. Each party agrees to not
settle any such claim, action, suit or proceeding for which it is indemnifying
the other in a manner which does not result in the complete, unconditional
release of the indemnified party from all claims and liabilities without first
consulting the other and obtaining its consent thereto (which shall not be
unreasonably withheld). Notwithstanding the foregoing, an indemnified party may,
at its option and expense, participate in the defense or settlement of any
claim, action, suit or proceeding covered by this Article.


ARTICLE 10
DISPUTE RESOLUTION
 

10.1 Internal Escalation. The parties shall seek to resolve any such dispute
between them, first, by negotiating promptly with each other in good faith in
direct negotiations. These direct negotiations shall be conducted by the
respective designated Relationship Manager of each party, and the dispute shall
be escalated internally by each party as reasonably necessary or appropriate to
seek resolution of the dispute. If the parties are unable to resolve the dispute
between them through these negotiations within sixty (60) days following their
commencement (or within such other period as the parties may otherwise agree
upon), then any such disputes shall be settled by binding arbitration in
accordance with Section 10.2.
 

10.2 Arbitration. All arbitrations of disputes shall be under the then-current
Rules of Conciliation and Arbitration of the International Chamber of Commerce
(“ICC”); however, the parties each shall have at all times the unrestricted
right to seek any injunctive or equitable relief available to it under
applicable laws. If the parties cannot agree on a single neutral arbitrator for
the dispute, each party will select a neutral arbitrator, and the two
arbitrators so selected will select a third neutral arbitrator. If the
arbitrators chosen by the parties cannot, despite good faith efforts, agree on
the choice of the third arbitrator within a period of thirty (30) days after
their nomination, then the third arbitrator shall be appointed by the ICC. With
respect to any arbitration proceedings arising under this Agreement, additional
or alternative procedural rules may be adopted by written agreement of the
parties.


10.3 Jurisdiction. The parties shall use their good faith reasonable efforts to
complete the arbitration in an expeditious manner. The location of the
arbitration shall be Munich, Germany, unless another venue is mutually agreed
upon in writing. The arbitration shall be conducted in the English language.
Relevant documents in other languages shall be translated into English if the
arbitrators so direct. The parties agree that they will, before the hearing of
any dispute, make discovery and disclosure of materials and documents relevant
to the subject matter of such dispute. The parties undertake to maintain
confidentiality throughout the entire course of the arbitration process,
including with respect to the existence of a dispute, the documents and other
information provided or used, and the contents of the arbitral award issued. A
written transcript in English of the hearing will be made and furnished to the
parties. Examination of witnesses by the parties and by the arbitrators will be
permitted.




***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  20  

--------------------------------------------------------------------------------

 

 
10.4 Procedure. The arbitrators will decide in accordance with the terms and
limitations set forth in this Agreement and will take into account any
appropriate international trade usages applicable to the transaction. The
arbitrators will issue a reasoned written decision stating the basis upon which
any award or decision is based. The award of the arbitrators will be binding
upon the parties. Judgment upon the award may be entered in any court of
competent jurisdiction. An application may be made to any such court for
judicial acceptance of the award and an order of enforcement. Pending the
arbitrators’ decision, each party will bear its own costs and expenses and an
equal share of the administrative fees of arbitration and the fees payable to
the arbitrators. The parties expressly stipulate that the United States District
Court and the state trial courts in the state in which Audible’s principal
offices are then-located are courts of competent jurisdiction for purposes of
obtaining equitable relief or enforcing any relief granted or award rendered by
the arbitrators.


ARTICLE 11
LIMITATIONS ON LIABILITY


TO THE MAXIMUM EXTENT ALLOWABLE AT LAW AND EXCEPT AS SET FORTH IN ARTICLE
9 RESPECTING INDEMNIFICATION AND EXCEPT FOR INSTANCES OF FRAUD OR WILLFUL OR
INTENTIONAL MISCONDUCT, NEITHER AUDIBLE NOR COMPANY SHALL HAVE ANY LIABILITY
ARISING UNDER OR RELATED TO THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, CONSEQUENTIAL, PUNITIVE, RELIANCE OR COVER DAMAGES (INCLUDING FOR LOST
PROFITS OR LOST SAVINGS) HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE, STRICT LIABILITY AND OTHER TORT OR CONTRACT CAUSES OF
ACTION), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 


ARTICLE 12
MISCELLANEOUS


12.1 Captions; References; Terminology. Captions and titles of Sections,
Schedules, Exhibits and other Attachments that are used in this Agreement are
used herein for convenience of reference only and shall not be used in the
construction or interpretation of this Agreement. Any reference herein to a
particular Section or Paragraph number (e.g., ”Section 2”), shall be deemed a
reference to all Sections of this Agreement that bear sub-numbers to the number
of the referenced Section (e.g., Sections 2.1, 2.1.1, etc.). As used herein, the
word “including” shall mean “including, without limitation.”


12.2 Severability and Substitution of Valid Provisions. The provisions of this
Agreement are considered severable. If any court, agency or other tribunal with
proper jurisdiction in a proceeding to which Company and Audible are a party
holds, in a final ruling, that any part of this Agreement is invalid or
conflicts with any applicable law, then such provision shall be deemed to be
restated so as to be enforceable, to the maximum extent permissible under law,
consistent with the intent and economic benefits of the original provision; the
remainder of this Agreement shall remain in full force and effect. The other
parts of this Agreement which are meaningful after the deletion or modification
of the invalid part(s) will continue to be effective and bind Company and
Audible. To the extent that any of the restrictive covenants contained in this
Agreement are deemed unenforceable because of their scope in terms of area,
activity prohibited and/or length of time, the parties agree that the
unenforceable provision will be deemed modified or limited to the extent and in
the manner necessary to make that particular provision valid, and to make such
obligations enforceable to the fullest extent possible, under the laws
applicable to the covenant’s validity. The parties agree to be bound by each
provision of this Agreement to the greatest extent to which the parties may
lawfully be bound.




***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  21  

--------------------------------------------------------------------------------

 

 
12.3 Waiver.


12.3.1 Unilateral Waiver. Either Company or Audible may, by written notice,
unilaterally waive or reduce any obligation of or restriction on the other party
under this Agreement, effective upon delivery of written notice thereof to the
other party or at such other effective date as stated in the notice. Any waiver
or reduction a party grants will be without prejudice to any other rights that
party may have, will be subject to such party’s continuing review and may be
revoked at any time for any reason, effective upon delivery to the other party
of written notice thereof.


12.3.2 No Guarantees. If one party gives the other party any waiver, approval,
consent or suggestion, or if the first party delays its response to or deny any
request for any waiver, approval or consent, such first party will not be deemed
to have made any warranties or guarantees on which the other party may rely, and
will not assume any liability or obligation to the other party.


12.3.3 No Waiver. If at any time one party does not exercise a right available
under this Agreement or do not insist on the other party’s compliance with any
one or more terms of the Agreement, or if a custom or practice develops between
the parties which is inconsistent with this Agreement, the first party will not
have waived the right to exercise the right or to demand compliance with that
term or any of the other terms of this Agreement at a later time. Similarly, the
waiver of any particular breach or series of breaches under this Agreement or of
any term in any other agreement between Company and Audible will not affect a
party’s rights with respect to any later breach. It will not be a waiver of any
breach of this Agreement for a party to accept payments which are due to that
party under this Agreement after the due date. Any agreement that a party has,
or any action that such party takes, with a third party will have no effect on
that party’s rights or on the other party’s obligations under this Agreement or
any action one party may take with respect to the other party.


12.4 Cumulative Remedies. The rights and remedies that this Agreement grants to
either party are cumulative and the exercise of any right or remedy will not
prohibit either party from exercising any other right or remedy provided under
this Agreement or permitted by law or equity.


12.5 Written Consents From Audible. Whenever this Agreement requires a party’s
advance approval or consent, the other party agrees to make a timely written
request for it. A party’s approval or consent will not be valid unless it is in
writing and made by a duly authorized representative.


12.6 Governing Law. This Agreement shall in all respects be governed by the laws
of Germany without giving effect to Germany’s conflicts of laws principles, and
excluding the U.N. Convention on Contracts for the International Sale of Goods.


12.7 Binding Effect. This Agreement is binding on and will inure to the benefit
of the parties’ successors and assigns.


12.8 Entire Agreement. This Agreement, including its Schedules, Exhibits and
attachments, constitutes the entire agreement between Company and Audible
regarding its subject matter, and there are no other oral or written
understandings, representations or agreements between Company and Audible
concerning the subject matter of this Agreement. This Agreement may be modified
or amended only by a written agreement signed by both Company and Audible. The
parties agree that this Agreement has been negotiated in English and that the
English language version of this Agreement shall control over any other
versions.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  22  

--------------------------------------------------------------------------------

 

 
12.9 No Liability To Others. Except as provided otherwise in this Agreement, one
party will not, because of this Agreement or any approvals, advice, payments or
services provided to the other party, be liable to any person or legal entity
who is not a party to this Agreement, and no other party will have any rights
against the parties because of this Agreement.


12.10 Construction. All headings of the various sections and paragraphs of this
Agreement are for convenience only and do not affect the meaning or construction
of any provision. All references in this Agreement to the singular usage will be
construed to include the plural and the masculine and neuter usages to include
each other and the feminine. If two or more persons or entities other than
Audible constitute the Business under this Agreement, such parties’ obligations
and liabilities under this Agreement will be joint and several with Company, and
any breach of this Agreement by any such person or entity shall be deemed to be
the breach of Company for purposes of this Agreement. All rights and benefits
granted hereunder to each party may be exercised and enjoyed by any existing or
future subsidiary of either party but only under the authority of and with joint
and several liability by the applicable party, unless otherwise mutually agreed
by Audible and Company. Except where this Agreement expressly requires that one
party reasonably approve or not unreasonably withhold its approval of any of the
other party’s actions or requests, the first party shall have the absolute right
to refuse any of the other party’s requests or to withhold its approval of any
of the other party’s actions or omissions. The words “include” and “including”
shall be interpreted to mean “including, but not limited to.”


12.11 Multiple Originals. The parties may execute multiple duplicate copies of
this Agreement, and each executed copy will be deemed an original. Counterparts
may be executed in either original or faxed form, and the Parties hereby adopt
as original any signatures received via facsimile with confirmation of receipt.


12.12 Relationship of the Parties. The parties are independent contractors for
all purposes of this Agreement. Neither party (nor any employee, subcontractor
or agent thereof) shall be deemed or otherwise considered a representative,
agent, employee, partner, franchisee or joint venturer of the other as a result
of this Agreement. Further, neither Party (nor any employee, subcontractor or
agent thereof) shall have the authority to enter into any agreement, nor to
assume any liability, on behalf of the other party, nor to bind or commit the
other Party in any manner, except as expressly provided in this Agreement.
Notwithstanding anything to the contrary in this Agreement, the parties
acknowledge and agree that: (i) the specific marketing and promotional
activities to be undertaken by Company shall be under the control of Company and
that Audible is not prescribing any particular marketing plan or methodology
under this Agreement for the Business, (ii) this Agreement does not establish,
or purport to establish, any equity joint venture of any form or fashion (i.e.,
a partnership, corporation or the like), and (iii) Company and Audible shall
each be solely responsible for the creation of its own advertising and
promotional materials, and for training materials for their own personnel.


12.13 Injunctive Relief. Notwithstanding anything to the contrary contained in
this Agreement, Audible and Company have the right at all times in any proper
case to obtain equitable relief, including temporary restraining orders and
temporary or preliminary injunctive relief, from any court of competent
jurisdiction.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  23  

--------------------------------------------------------------------------------

 

 
12.14 Notices And Payments. All written notices and reports permitted or
required to be delivered by the provisions of this Agreement (or any Exhibit to
this Agreement) will be deemed delivered at the following times: (a) the time
delivered by hand; (b) one (1) business day after transmission by facsimile or
other electronic system with proof of delivery or after placement with a
reputable international commercial courier service for next business day
delivery; (c) seven (7) business days after placement in the relevant postal
mail by registered or certified mail, return receipt requested, postage prepaid,
or (d) upon refusal of receipt by the party receiving the notice. All notices
and reports must be addressed to the party to be notified at its most current
principal business address of which the notifying party has been notified. Each
party agrees to send any and all payments and required reports to the respective
other party at any address(es) such other party designates to the first party in
writing. Any required payment or report which the relevant party does not
actually receive at the correct address during regular business hours on the
date due (or postmarked by postal authorities at least two (2) days before it is
due) will be deemed delinquent.


12.15 Assignment. The parties may not assign, delegate or otherwise transfer
this Agreement without the consent or permission of the other party (which shall
not be withheld unreasonably); except that, Audible may assign, delegate and/or
transfer this Agreement without the consent or permission of Company as part of
or otherwise in connection with a sale of all or substantially all of the assets
of Audible. This Agreement shall be binding upon and inure to the benefit of the
parties’ successors and permitted assigns.


12.16 Force Majeure. Neither party shall be liable for its failure or delay to
perform its obligations hereunder if such failure is prevented, restricted or
interfered with by reason of fire, flood, earthquake, or other acts of God, or
by reason of a general unavailability or shortage of materials or Products or
failures of suppliers, embargo, strikes, labor disputes, explosions, riots, acts
of terrorism, war or other violence, or by reason of any law, order,
proclamation, regulations, ordinance, demand or requirement of any government
agency, or any other act or condition whatsoever beyond the reasonable control
of such party.


12.17 Further Assurances. Each party agrees, at the other party’s request and
reasonable expense, to provide reasonable assistance and cooperation to the
other party and its designees, and to give testimony and execute documents and
to take such further acts reasonably requested by the other to acquire,
transfer, maintain, perfect, and enforce the other party’s intellectual property
rights as described in this Agreement, and as may be necessary to effectuate the
Transition of the Business or any other transactions contemplated by this
Agreement.


12.18 Survival. The terms of this Agreement that by their nature should survive
this Agreement shall survive any termination or expiration of this Agreement,
including without limitation, restrictions on use of each party’s property, the
terms of Section 5.3, and ARTICLE 6-ARTICLE 12.



***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
  24  

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.
 
AUDIBLE, INC.
 
Audible.de GmbH
         
By:
/s/ Andrew Kaplan
 
By:
/s/ Arik Meyer
Name:
Andrew Kaplan
 
Name:
Arik Meyer
Title:
CFO
 
Title:
MD
Date:
August 30, 2004
 
Date:
August 30, 2004





***Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


--------------------------------------------------------------------------------

  25  